INVESTMENT COMPANY BLANKET BOND NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA (A stock Insurance Company, herein Called the Underwriter) DECLARATIONS Item 1. Name of Insured Cadogan Opportunistic Alternatives Fund, LLC BOND NUMBER Principal Address: 15th Floor 6214323 149 5th Avenue New York NY 10010 (Herein called the Insured) Item 2. Bond Period from 12:01 a.m. on10/1/2008 to 12:01 a.m. on 10/1/2009 The effective date of the termination of cancellation of this bond, standard time at the Principal Address as to each of the said dates. Item 3. Limit of Liability - Subject to Section 9, 10, and 12 hereof: Limit of Liability Deductible Amount Insuring Agreement A - FIDELITY $600,000 $0 Insuring Agreement B - AUDIT EXPENSE Not Covered Not Covered Insuring Agreement C - ON PREMISES Not Covered Not Covered Insuring Agreement D - IN TRANSIT Not Covered Not Covered Insuring Agreement E - FORGERY OR ALTERATION Not Covered Not Covered Insuring Agreement F - SECURITIES Not Covered Not Covered Insuring Agreement G - COUNTERFEIT CURRENCY Not Covered Not Covered Insuring Agreement H - STOP PAYMENT Not Covered Not Covered Insuring Agreement I - UNCOLLECTIBLE ITEMS OF DEPOSIT Not Covered Not Covered OPTIONAL COVERAGES ADDED BY RIDER: Insuring Agreement J - COMPUTER SYSTEMS Not Covered Not Covered Insuring Agreement K - UNAUTHORIZED SIGNATURES Not Covered Not Covered Insuring Agreement L - AUTOMATED PHONE SYSTEMS Not Covered Not Covered Insuring Agreement M - TELEFACSIMILE Not Covered Not Covered If “Not Covered” is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4. Office or Premises Covered - Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A. All other Insured’s offices and premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows: No exceptions Item 5. The Liability of the Underwriter is subject to the terms of the following riders attached hereto: 1-3 Item 6. The Insured by the acceptance of this bond gives notice to the Underwriter terminating or canceling prior bond(s) or policy(ies) No. 9 (s) N/A such termination or cancellation to be effective as of the time this bond becomes effective. Item 7. Premium Amount: $1,381 By: Authorized Representative NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA RIDER No. 1 To be attached to and form part of Bond No. 6214323 in favor of Cadogan
